HO ,3S5--OM
 RONALL       WAYNE       HARRISON

1484657       ALLRED       UNIT

2101    FM    369    NORTH

IOWA    PARK,TEXAS          76367                                               RECEIVED IN
                                                                         ©OURT OF CRIMINAL APPEALS
NOVEMBER       20    2015                                                     NOV 3 0 206
                                                                                Acosta, Clerk
HONORABLE       ABEL       ACOSTA-CLERK

COURT    OF    CRIMINAL          APPEALS   OF    TEXAS

P.O.    BOX    12308,CAPITOL            STATION

AUSTIN,TEXAS             78711



RE;    EX,PARTE          RONALL    WAYNE   HARRISON,      NO.   WR-40,355-04

       MOTION       TO    STAY    AND   HOLD    IN   ABEYANCE   COURTS   DECISION




Dear    Mr.    Acosta,


      Please find enclosed a copy of applicant's motion to Hold the ..-• ..:;<
the above mentiond application in abeyance until the applicant                                    is
given the opportunity to file his specific objections in this matter.


The applicant is not a learned attorney and had previously filed this
motion in the wrong court.                     Applicant has now filed this in the District
Trial    court.



Please file this copy that I have enclosed with the records in this
matter,and please notify me when you have received it.


Your time,help,and understanding in this matter is most greatly
appreciated.
Thank you.


                                                                                              riso-n,pro   se
RONALL       WAYNE   HARRISON

1484657       ALLRED    UNIT

2101    FM    369 NORTH

IOWA PARK,TEXAS          76367



NOVEMBER 20 2015                                               ,    •



Ms.    Tracie Pippin
JACK    COUNTY DISTRICT          CLERK

100    MAIN    STREET

JACKSBORO,TEXAS          76458



RE:    Ex    Parte   RONALL    WAYNE     HARRISON,CAUSE NO.   4205-C

       CCA# WR-40,355-04



Dear Ms.       Pippin,

      Please find enclosed the original of Applicant's MOTION TO STAY
THE COURT'S DECISION and hold .in abeyance,any further ,proceedings in
this matter.


Please file this with the Court and forward accordingly.


Please also notify me of the date of filing and transmittal to the
Court of Criminal Appeals.


Your time,help,and understanding in this matter is most greatly
appreciated.
Thank you.



                                                                   RONALL Wi HARRISON,pro se
                                                                     defendant/applicant




cc:file/rwh
w/enclosure
                                            IN    THE

                               COURT OF    CRIMINAL      APPEALS

                                           OF    TEXAS



                                     NO.   WR-40,355-04



EX   PARTE                                                         IN   THE    271st

                                                               DISTRICT         COURT   OF

                                                              JACK       COUNTY,TEXAS

RONALL   WAYNE      HARRISON                                TRIAL       COURT NO.4205-C



                     MOTION    TO STAY THE        COURTS   DECISION      AND

             HOLD   IN   ABEYANCE    THE   ABOVE      REFERENCED    APPLICATION



TO THE HONORABLE JUSTICES            OF SAID COURT;

     COMES NOW,RONALL WAYNE HARRISON,Applicant,and files this,his*

MOTION TO STAY THE COURT'S DECISION and hold in abeyance any further

proceedings in this matter until the applicant can obtain the Traal

court records and file his specific objections to the court's findings

of fact and conclusions of law,and will show the court the following

in support of this motion;

                      •"•";'••...•               I•
On March 4     2015,this Honorable Court ordered the Trial                       Court to

conduct a live evidentairy hearing,which the trial court did on

September 22 2015. At the conclusion of the hearing,and on the record,

applicant's attorney requested that he be provided with a copy of

the courts findings of fact and conclusions of law,prior to the

court forwarding same to this Court before the deadline of October

30 2015,in order to file objections,if needed.
                                       II.


On October 22 2015,applicant received a letter from his appointed

attorney,Mr. William H. Ray,that stated if the applicant any records

in relation to the hearing,that applicant would have to contact the

court reporter,and the court clerk for these documents because "his

appointment in this matter was complete".

                                      III.


On October 26 2015,applicant sent a request to the clerk and made a

request for any response,answer,motion,or other pleading filed by

the state,be forwarded to the applicant,in accordance with the

T.C.C.P.   article    11.07,section   7.

                                       IV.


Applicant also filed a Motion for a copy of the supplemental record

from the court reporter and court clerk on October 26 2015,because

the record contains several exhibits that were not part of the original

proceedings,nor were they included in the record at trial. The applicant

has never seen these documents,including affidavits,and he has not

been allowed to read them or object to them,and is unaware of what

statements they contain that have been presented to the Courts as

evidence.The applicant is being denied hi3 right to file any objections

to these documents,as well as his right to confront the witnesses that

presented these affidavits and evidence to the state.

                                       V.


As of todays date,November 20 2105,the applicant has received none

of the documents,except a copy of the Trial Court's findings of fact

and   conclusions    of   law.
                                         VI.


As a pro se applicant,! am being locked out of the proceedings,and

being denied my right to file specific objections by the continued

game of ping pong that the clerk,and my attorney are playing by being

told    that   I need    to contact   the clerk   for   the records,whom then   tells

me that I need to contact my attorney.             Applicant therefore respectfully

request this matter be held in abeyance,until the applicant has received

all documents from the clerk,his attorney,or anyone that I can obtain

them from,in order to file my objections in this matter.



                                        PRAYER


WHEREFORE,      PREMISES CONSIDERED,applicant respectfully,and humbly,prays

that this Honorable Court will grant this motion,and hold any decision

in this matter.         The applicant will show this Court that the .trial courts

findings of fact are unsupported, by the record and evidence that was

presented at the hearing,"if this court will give him the opportunity

to do    so.




                                                                     HARRISON,pro se
                                                            applidant/defendant